 Case 1:18-cv-06800-FB-SJB Document 1 Filed 11/29/18 Page 1 of 6 PageID #: 1



Danielle P. Light, Esq.
HASBANI & LIGHT, P.C.
Attorneys for Plaintiff
450 Seventh Ave, Suite 1408
New York, NY 10123
(646) 490-6677
Attorneys for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

------------------------------------------x
 GUSTAVIA HOME, LLC,

                                       Plaintiff,
                                                                   COMPLAINT FOR A
                           -against-                               CIVIL CASE

 CRIMINAL COURT OF THE CITY OF NEW YORK, FV-                       DOCKET NO.
 1, INC., IN TRUST FOR MORGAN STANLEY
 MORTGAGE CAPITAL HOLDINGS LLC, NEW
 YORK STATE DEPARTMENT OF TAXATION AND
 FINANCE, NEW YORK CITY ENVIRONMENTAL
 CONTROL BOARD, TRANSIT ADJUDICATION
 BUREAU,

                           Defendants.
------------------------------------------x

       GUSTAVIA HOME, LLC (“Plaintiff”), by and through its attorneys Hasbani & Light,

P.C., complains of CRIMINAL COURT OF THE CITY OF NEW YORK, FV-1, INC., IN TRUST

FOR MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, NEW YORK STATE

DEPARTMENT OF TAXATION AND FINANCE, NEW YORK CITY ENVIRONMENTAL

CONTROL BOARD, TRANSIT ADJUDICATION BUREAU (collectively the “Defendants”),

upon information and belief, as follows:

                                 NATURE OF THE ACTION

       1.     This is an action pursuant to New York Real Property Actions and Proceedings

Law (“RPAPL”) Section 1501(4) to discharge a Mortgage dated June 8, 2007 in the amount of
 Case 1:18-cv-06800-FB-SJB Document 1 Filed 11/29/18 Page 2 of 6 PageID #: 2



$608,400.00 recorded on August 2, 2007 as CRFN: 2007000399278. (the “Disputed Mortgage”)

securing the repayment of a note dated the same date against real property known as 90-35 205th

Street, Hollis, NY 11423 (the “Subject Premises”).

       2.      On November 17, 2010, Defendant filed a foreclosure action which accelerated the

Disputed Mortgage. Since a new foreclosure action was not filed by November 17, 2016, any new

foreclosure action is barred by the six-year statute of limitations set forth in CPLR § 213. As a

result, the Disputed Mortgage must be discharged pursuant to RPAPL § 1501(4).

                                            PARTIES

       3.      Plaintiff is a limited liability company organized under the laws of the State of

Delaware. Plaintiff is a single-member Delaware limited liability company with its member

residing in Florida.

       4.      Plaintiff is the owner of the Subject Premises.

       5.      All of the Defendants are parties with an interest in the Subject Premises by virtue

of subordinate liens and judgments. All of the Defendants, except for FV-1 Inc., In Trust for

Morgan Stanley Mortgage Capital Holdings, LLC, are also New York entities.

       6.      FV-1 Inc., In Trust for Morgan Stanley Mortgage Capital Holdings, LLC

(“Defendant”) is a Tennessee corporation with its principal place of business in Sumner County,

Tennessee.

                                JURISDICTION AND VENUE

       7.      This action is between citizens of different states. The amount in controversy,

exclusive of interest and costs, exceeds the sum or value of $75,000.00. Therefore, the jurisdiction

is based upon diversity of citizenship pursuant to 28 U.S.C. § 1332.
 Case 1:18-cv-06800-FB-SJB Document 1 Filed 11/29/18 Page 3 of 6 PageID #: 3



        8.       Venue is deemed proper in this District pursuant to 28 U.S.C. § 1391. A substantial

part of the events giving rise to this action took place within the jurisdiction of this Court and the

Property is located in this District.

                     RELEVANT FACTS AND PROCEDURAL HISTORY

        9.       On or about June 8, 2007, LUIS E. PALAGUACHI and ROSA E. PALAGUACHI

(“Borrowers”) borrowed the sum of $608,000.00 by a note dated the same day. A copy of the note

is attached hereto as Exhibit A. To secure said loan, Borrowers and NUBE LAPORTE executed

the Disputed Mortgage in favor of Defendant’s predecessor dated May 20, 2005. A true and correct

copy of the Mortgage is attached hereto as Exhibit B. The Disputed Mortgage was recorded in

the office of the City Register, County of Queens on August 2, 2007 as CRFN: 2007000399278.

See Exhibit B.

        10.      Said loan was ultimately assigned to Defendant by the allonges to the note (see

Exhibit A) and was memorialized in writing by an assignment of mortgage. Said assignment of

mortgage is dated August 10,2016 and recorded in the office of the City Register, County of

Queens on August 31, 2016 as CRFN: 2016000302349. True and correct copies of the assignments

of mortgage are attached hereto as Exhibit C.

        11.      On November 17, 2010, J.P. Morgan Mortgage Acquisition Corp., Defendant’s

predecessor-in-interest commenced an action seeking to foreclose on the Subject Premises,

because of the Borrowers’ default under the terms of the Disputed Mortgage (the “2010

Foreclosure Action”). A true and correct copy of the summons and complaint for the 2010

Foreclosure Action is attached hereto as Exhibit D, bearing index number: 28894/2010. Defendant

never prosecuted that action and the action was abandoned. A true and correct copy of the Queens

County Clerk Minutes is attached hereto as Exhibit E.
 Case 1:18-cv-06800-FB-SJB Document 1 Filed 11/29/18 Page 4 of 6 PageID #: 4



       12.      By a stipulation of discontinuance dated June 12, 2012, J.P. Morgan Mortgage

Acquisition Corp., Defendant’s predecessor in interest discontinued the foreclosure action. True

and correct copies of the notice of stipulation and affirmation in support are attached hereto as

Exhibit F.

       13.      On July 29, 2017, Defendant commenced a second foreclosure action to foreclose

the Disputed Mortgage even though the statute of limitations expired more than one year before

the second foreclosure action was filed (the “2017 Foreclosure Action”). See Exhibit D. Attached

hereto as Exhibit G is a true and correct copy of the 2017 Foreclosure Action’s Summons and

Complaint.

       14.      However, since more than six-years has passed since the filing of the 2010

Foreclosure Action, which accelerated the Loan and triggered the commencement of the statute of

limitations, a new action is barred and the Disputed Mortgage must be discharged of record

pursuant to RPAPL § 1501(4).

                                     CAUSES OF ACTION

                                DISCHARGE OF MORTGAGE

       15.      Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in

foregoing Paragraphs of the Complaint with the same force and effect as if more specifically set

forth herein.

       16.      Pursuant to RPAPL § 1501 (4):

       Where the period allowed by the applicable statute of limitation for the
       commencement of an action to foreclose a mortgage, or to enforce a vendor's lien,
       has expired, any person having an estate or interest in the real property subject to
       such encumbrance may maintain an action against any other person or persons,
       known or unknown, including one under disability as hereinafter specified, to
       secure the cancellation and discharge of record of such encumbrance, and to
       adjudge the estate or interest of the plaintiff in such real property to be free
       therefrom;  provided, however, that no such action shall be maintainable in any case
 Case 1:18-cv-06800-FB-SJB Document 1 Filed 11/29/18 Page 5 of 6 PageID #: 5



       where the mortgagee, holder of the vendor's lien, or the successor of either of them
       shall be in possession of the affected real property at the time of the commencement
       of the action. In any action brought under this section it shall be immaterial
       whether the debt upon which the mortgage or lien was based has, or has not, been
       paid; and also whether the mortgage in question was, or was not, given to secure a
       part of the purchase price.

       17.     An action to foreclose a mortgage is subject to a six-year statute of limitations. See

CPLR § 213(4). Concerning mortgages payable in installments, separate causes of action accrue

for each installment that is not paid and the statute of limitations begins to run on the date each

installment becomes due. Once a mortgage that is payable in installments is accelerated, the six-

year statute of limitations begins to run on the entire mortgage debt. A foreclosure action is a point

of acceleration of the note and mortgage. Furthermore, a stipulation of discontinuance alone is

not sufficient to revoke the acceleration of the note and mortgage.

       18.     Here, at the very latest, the statute of limitations began to run when the 2010

Foreclosure Action was filed notifying the Borrowers that the Disputed Mortgage was accelerated.

See Exhibit D.

       19.     Although a stipulation of discontinuance was filed in 2012, that stipulation failed

to give any apparent reason as to why the 2010 action was being discontinued. See Exhibit F. The

stipulation is silent to on the issue of the revocation of the election to accelerate and did not

otherwise indicate that the plaintiff would accept installment payments from the defendant.

       20.     Therefore, the statute of limitations expired on or before November 17, 2016. See

Exhibit D and CPLR § 213.

       21.     Since a new action was not filed on or before November 17, 2016, any new

foreclosure action is barred by CPLR §213. As a result, the Disputed Mortgage must be discharged

pursuant to RPAPL § 1501(4).
 Case 1:18-cv-06800-FB-SJB Document 1 Filed 11/29/18 Page 6 of 6 PageID #: 6



       22.      That any estate or interest that Defendants ever had or claim to have had in the

Subject Premises or in any part thereof in the Disputed Mortgage and Note are now null and void

and of no force and effect as against the estate and interest of Plaintiff in the Subject Premises.

       23.      That none of the Defendants are not infants or under any other disability.

       24.      That the Judgment in this action will not affect the person not being or ascertained

at the commencement of this action who by any contingency contained in a devise or grant, or

otherwise could afterward become entitled to a beneficial estate or interest in the Subject Premises.

       WHEREFORE, Gustavia Home, LLC respectfully requests that this Honorable Court

grant judgment in favor of Plaintiff and against Defendants as follows:

             1. Forever barring Defendants and every person or entity claiming under it from all

                claims to an estate or interest in the Subject Premises;

             2. Directing the Queens County Clerk to cancel and discharge of record the Disputed

                Mortgage;

             3. Awarding Plaintiff Attorneys’ Fees, Costs and Disbursements for this Action; and

             4. For Such other relief as the Court deems just, equitable and proper.


Dated: New York, New York
       November 23, 2018
                                                       /s/ Danielle P. Light
                                                       Danielle P. Light, Esq.
                                                       Counsel for Plaintiff
